Citation Nr: 1236529	
Decision Date: 10/22/12    Archive Date: 11/05/12

DOCKET NO.  03-08 541A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania


THE ISSUES

1. Entitlement to service connection for the claimed residuals of a gunshot wound of the chest.  

2. Entitlement to service connection for the claimed residuals of a shell fragment wound of the stomach.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Nigam, Counsel


INTRODUCTION

The Veteran served on active duty from December 1963 to January 1968, with additional service in the Army National Guard until December 1994.  He had confirmed service in the Republic of Vietnam from July 1966 to August 1967.  

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from a November 2002 rating decision of the RO.  

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.  

This case was previously before the Board in February 2004, December 2006 and September 2011, and was remanded for additional development.  The RO has complied with the remand directives.  



FINDINGS OF FACT

1. The Veteran is shown to have engaged in combat with the enemy during his period of active.  

2. The Veteran's lay assertions of experiencing the residuals of a gunshot wound of the chest and the residuals of a shell fragment wound of the stomach are found to be competent and credible for the purpose of establishing a continuity of symptomatology.  

3. The currently demonstrated residuals of a gunshot wound of the chest are shown as likely as not to be due injuries sustained during the Veteran's active service.  

4. The currently demonstrated residuals of a shell fragment wound of the stomach are shown as likely as not to be due injuries sustained during the Veteran's active service.  


CONCLUSIONS OF LAW

1. By extending the benefit of the doubt to the Veteran, his disability manifested by the residuals of a gunshot wound of the chest is due to disease or injury that incurred in his period of active service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303 (2011).  

2. By extending the benefit of the doubt to the Veteran, his disability manifested by the residuals of a shell fragment wound of the stomach is due to disease or injury that incurred in his period of active service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) redefined VA's duties to notify and to assist claimants in the development of their claims.  VA regulations for the implementation of VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).  

To the extent that the action taken hereinbelow is favorable to the Veteran, further discussion of VCAA is not required.  



Legal Criteria 

Service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2011).  

Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d) (2011); Cosman v. Principi, 3 Vet. App. 303, 305 (1992).  

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Service connection will be granted if it is shown that a Veteran has a disability resulting from an injury or disease contracted in the line of duty, or for aggravation of a preexisting injury or disease contracted in the line of duty in the active military, naval or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

That an injury incurred in service alone is not enough.  There must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  

In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that a disease was incurred in service.  38 C.F.R. § 3.303(d).  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  

Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  

Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.102.  

In Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990), the Court of Appeals for Veterans Claims (Court) stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the evidence must preponderate against the claim.  See also Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  


Analysis 

The Veteran has asserted that, while on temporary duty assignment to An Hoa Vietnam, a small arms fire shot penetrated his flack vest and became lodged under his skin in his chest area.  He also has asserted that he sustained shrapnel to his stomach area after striking a land mine while operating heave equipment to construct a road.  Specifically, during a VA psychiatric examination in May 2003, the Veteran reported that a few months into his tour in Vietnam, while participating in operations near Cambodia, he sustained a superficial gunshot wound of the chest, and that a few months later, while operating a bulldozer, he struck a land mine and sustained shrapnel wounds of the stomach.  He reportedly served with the 1st Marine Division, 3rd Engineer Battalion, where he drove large road building equipment.  He has, at times, indicated that he was hospitalized for treatment of these wounds at the U.S. Naval Hospital, Camp Hansen, in Okinawa, Japan in June 1967.  

In April 1979, the National Personnel Records Center provided a General Services Administration (GSA) Form 6994, Transmittal of and/or Entitlement to Awards, showing that the Veteran was authorized to receive, among other things, a Purple Heart award and a Combat Action Ribbon.  

However, the DD Form 214, Certificate of Release or Discharge from Active Duty, indicates that his military occupational specialty (MOS) was engineer equipment operator.  The DD Form 215, Correction to DD Form 214, Certificate of Release of Discharge from Active Duty, indicates that the Veteran was awarded the Presidential Unit Citation, National Defense Service Medal, Vietnam Service Medal with 2 bronze campaign stars, Republic of Vietnam Meritorious Unit Citation (Gallantry Cross Color with palm and frame), Republic of Vietnam Meritorious Unit Citation (Civil Actions Color with palm and frame), Republic of Vietnam Campaign Medal, and Rifle Marksman Badge.  

Responses from the Department of the Navy, Correspondence Section, Personnel Management Support Branch; the National Personnel Records Center; the Defense Personnel Records Information Retrieval System; and the Department of the Army, Human Resources Command indicate that evidence of an award of the Purple Heart or Combat Action Ribbon cannot be established in the case of the Veteran.  

A response from the Head of the Military Awards Branch, Personnel Management Division, by direction of the Commandant of the Marine Corps, dated in October 2003, indicates that the Veteran's claims file and service record does not support a finding that he was recognized with either the Combat Action Ribbon or the Purple Heart medal.  Also, upon further review of the service record, a determination was made that the Veteran was not entitled to the Combat Action Ribbon, which requires that personnel subjected to sustained incoming mortar/artillery attacks must have participated in retaliatory or offensive action, for his service in Vietnam, nor was he entitled to a Purple Heart award, which requires eyewitness accounts of an injury occurring in service.  

The service medical and personnel records are without findings referable to gunshot wounds or their residuals of the chest, or shall fragment wounds or their residuals of the stomach.  However, a December 1963 service treatment record shows that an appendectomy scar was noted in the right lower quadrant.  In April 1967, the Veteran was treated for cellulitis of the abdomen, which reportedly began after he was administered a rabies vaccination in February 1967.  He was also treated for a furnacle on the abdomen in April 1967, and in May 1967 he was treated for an abscess of the lower abdomen for approximately 2 weeks.  Yet, upon release from active duty in January 1968, the report of examination showed no findings referable to any gunshot or shrapnel wounds.  

Notably, the service personnel records, including the Record of Service, indicate that the Veteran had combat service while participating in operations against the Viet Cong in Vietnam.  Thus, the Board finds that the Veteran is entitled to the application of 38 U.S.C.A. § 1154(b).  

It must be noted that, as a combat veteran, the Veteran is entitled to the application of 38 U.S.C.A. § 1154(b).  Section 1154(b) does not create a statutory presumption that a combat veteran's alleged disease or injury is service connected.  Collette v. Brown, 82 F.3d 389, 392 (Fed. Cir. 1996).  

Rather, it aids the combat veteran by relaxing the adjudicative evidentiary requirements for determining what happened in service.  Id.  Section 1154(b) addresses the combat veteran's ability to allege that an event occurred in service while engaging in combat.  See Beausoleil v. Brown, 8 Vet. App. 459, 464 (1996).  

That section, however, does not address the questions of either current disability or nexus to service, both of which competent medical evidence is generally required.  Id. citing Caluza v. Brown, 7 Vet. App. 498, 507 (1995).  

In a VA Form 21-4138, Statement in Support of Claim, received in April 2005, the Veteran reported that his scars sustained in service were still evident and caused itching and pain in cold weather.  

In this case, the Board finds the Veteran's assertions of experiencing the residuals of a gunshot wound of the chest and the residuals of a shell fragment wound of the stomach since his service are competent.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  See also 38 C.F.R. § 3.159(a)(2) (2011).  

In November 2011, the Veteran underwent a VA Disability Benefits Questionnaire (DBQ) scars examination, during which the examiner observed the Veteran had a superficial scar on his left upper chest, reportedly first diagnosed in July 1966, and a superficial scar of the right lower abdomen, reportedly diagnosed in 1967.  The examiner noted a history of a gunshot injury sustained to the left upper chest, with a resultant superficial scar, which healed without complication.  The Veteran denied pain to this site.  The examiner also noted a history of a shell fragment injury sustained to the right lower abdomen, for which the Veteran was debrided of shrapnel and subsequently developed a scar.  The Veteran denied pain or discomfort to this site.  He also denied any limitation of function due to his scars.  The examiner observed that no scars of the trunk or extremities were painful, unstable, disfiguring, or resulting in limitation of function.  However, the scar on the chest was described as circular, flat, hypopigmented and superficial, and the scar of the abdomen was described as depressed following the inguinal crease and adhered to the underlying tissue.  The examiner failed to specifically indicate if the scars were linear or nonlinear; however, the scar on the abdomen was described as circular.  

The examiner remarked that the Veteran had scars resultant from injuries sustained while serving in Vietnam.  The examiner opined that the scars were consistent with the historical data that the Veteran described, despite the fact that the claims file did not reveal any specific documents relating the injuries to service.  The examiner concluded that the Veteran's scars were at least as likely as not incurred in or caused by the claimed in-service injury, event or illness.  The examiner explained that the etiology of the scars, per the Veteran's report, was due to injuries sustained while serving on active duty in Vietnam.  The examiner noted that the Veteran did not have evidence of residual disability related to scars, as they were not painful, did not cause limitation of movement, and did not cause paresthesia.  The examiner concluded that the Veteran did not have residual disability related to his scars.  

The Board accords the November 2011 VA examiner's opinion great probative weight as to the etiology of the scars of the chest and abdomen.  In this regard, the examiner based this opinion on current examination of the Veteran and review of the documented medical history and findings and supported by a rationale that discusses both.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  See also Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993).  

However, the Board accords the November 2011 VA examiner's opinion that the Veteran's scars did not result in any residual disability less probative value, as the examiner does not appear to have considered the Veteran's lay statements that he has experienced pain and itchiness in his scars in cold weather since his military service.  

The Board has the authority to "discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  

Notably, under 38 C.F.R. § 4.118, the Schedule of Ratings for the Skin, VA has made provisions for scars not of the head, face, or neck that are deep and nonlinear (Diagnostic Code (DC) 7801); that are superficial and nonlinear (DC 7802); and that are unstable or painful (DC 7804).  Under the diagnostic criteria for superficial and nonlinear scars not of the head, face or neck, a superficial scar is described as "one not associated with underlying soft tissue damage."  

As noted, evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  In the Veteran's case, he has competently and credibly asserted that he has experienced pain and itching in his scars since his separation from service, for which he could be evaluated under DC 7804.  Moreover, examination findings reflecting that the Veteran had superficial and nonlinear scars could entitle him to evaluation under DC 7802.  

Therefore, given the Veteran's confirmed status as a combat veteran, his credible history of reported injuries presumed to have been sustained in service, the confirmed diagnoses of scars in the same anatomical locations as the Veteran reports to have been injured, the positive nexus opinion of the VA examiner in November 2011, and the Veteran's competent and credible lay assertions that he currently experiences painful scars related to his gunshot and shrapnel wounds, the Board finds that the evidence is at least in equipoise that the Veteran has the residuals of a gunshot wound of the chest and the residuals of a shell fragment wound of the stomach as a result of injuries sustained in connection with his combat duties during service.  Consequently, the benefit-of-the-doubt rule applies, and the claims must be granted.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

In resolving all reasonable doubt in the Veteran's favor, service connection for the residuals of a gunshot wound of the chest and for the residuals of a shell fragment wound of the stomach is warranted.  


ORDER

Service connection for the claimed residuals of a gunshot wound of the chest is granted.  

Service connection for the claimed residuals of a shell fragment wound of the stomach is granted.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


